United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Chicago, IL, Employer
)
___________________________________________ )
T.C., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-204
Issued: August 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2009 appellant filed a timely appeal from the June 19 and October 14,
2009 schedule award decisions of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the appeal.
ISSUE
The issue is whether appellant has more than a 28 percent permanent impairment of her
left leg for which she received a schedule award.
FACTUAL HISTORY
On December 29, 2006 appellant, then a 35-year-old letter carrier, filed an occupational
disease claim alleging left knee arthritis and a worn ligament from walking up and down steps
and standing too long. She first realized her condition was caused or aggravated by her
employment on December 23, 2006. Appellant did not stop work. On March 15, 2007 the
Office accepted her claim for a small effusion of the left knee. Appellant received compensation
benefits. On March 28, 2007 she requested a schedule award.

A July 11, 2007 magnetic resonance imaging scan of the left knee was read by
Dr. Timothy Cotter, a Board-certified diagnostic radiologist, who noted mild to moderate
osteoarthritis primarily in the medial joint compartment with osteophytes. The anterior cruciate,
posterior cruciate, medial collateral and lateral collateral ligaments were intact with no evidence
of traumatic injury. Dr. Cotter noted that the extensor mechanism was unremarkable and the
medial and lateral menisci were normal in signal intensity and morphology and that there was no
significant joint effusion. He found that appellant had a small cystic focus adjacent to the
anterior aspect of the medial tibial plateau just below the joint line. Dr. Cotter advised that it
might represent a small ganglion cyst. He indicated that appellant had a small amount of
adjacent nonspecific edema and no evidence of a meniscal or ligament tear.
In an August 16, 2007 report, Dr. Jay M. Brooker, a Board-certified orthopedic surgeon
and treating physician, addressed appellant’s knee impairment. He advised that she had
limitation of range of motion involving about 4 degrees short of full extension and 30 degrees
short of full flexion. Appellant had joint space loss to about a millimeter (mm) on the medial
aspect and patellofemoral aspect of the knee with osteophytes. Dr. Brooker found that she had
“4/5” strength in the left quadriceps and hamstring muscles and patellofemoral instability.
In a September 3, 2007 report, an Office medical adviser reviewed the medical evidence
with reference to the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (A.M.A., Guides hereinafter) (5th ed. 2001). He noted appellant’s history of injury
and treatment and that her degenerative arthritis condition was accepted as work related.
Appellant received conservative treatment which included activity modification and medication.
The Office medical adviser noted that she had complaints of medial side knee pain and range of
motion for the knee from 4 to 120 degrees. Appellant also had mild strength deficit in both the
quadriceps and hamstring musculature, which was secondary to pain rather than true organic
weakness. The medical adviser stated that plain x-rays revealed a one mm cartilage interval in
both the medial and patellofemoral compartments, which was 28 percent impairment under
Table 17-31, page 544, of the A.M.A., Guides. He determined that appellant reached maximum
medical improvement on August 16, 2007.
In an October 11, 2007 decision, the Office granted appellant a schedule award for a
28 percent impairment of the left leg. The period of the award ran for 80.64 weeks.
On October 2 and 28, 2008 appellant filed claims for an increased schedule award. In a
March 4, 2009 letter, the Office informed her of the medical evidence needed to support her
claim.
In an April 28, 2009 report, Dr. Brooker stated that appellant was seen in follow up. He
noted that her range of notion was 5 to 110 degrees with crepitus, a varus deformity and a mild
effusion within her knee. Dr. Brooker found tenderness along the joint margins and no
instability. He advised that appellant’s findings had worsened compared to his earlier
assessment. Dr. Brooker explained that her condition was degenerative and to provide an
estimate of permanent impairment that would continue to change was “pointless.” He stated that
appellant’s condition could be corrected with knee replacement but she was too young at this
time.

2

In a June 3, 2009 report, the Office medical adviser referred to the sixth edition of the
A.M.A., Guides.1 He noted the history of injury and treatment and advised that no new x-rays
had been submitted. The Office medical adviser stated that Dr. Brooker found a varus deformity
at the knee with motion from 5 to 110 degrees but no instability. Based on the diagnosis based
impairment (DBI), appellant had no more than a 28 percent permanent impairment for a Class C,
Grade B, knee arthritis with a cartilage interval of one mm (GMFH 2, GMPE 3, GMCS n/a).2
The Office medical adviser found no additional impairment was warranted.
By decision dated June 19, 2009, the Office denied appellant’s claim for an increased
schedule award.
On July 1, 2009 appellant requested a review of the written record. She submitted copies
of Dr. Brooker’s April 28, 2009 report as well as September 15 and 22, 2009 treatment records
that did not address her permanent impairment.
In an October 14, 2009 decision, an Office hearing representative affirmed the June 19,
2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing federal regulations,4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.5 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.6
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on functional history (GMFH), physical

1

A.M.A., Guides (6th ed. 2009).

2

Id. at 511, Table 16-3.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

examination (GMPE) and clinical studies (GMCS).7 The net adjustment formula is (GMFHCDX) + (GMPE-CDX) + (GMCS-CDX).8
ANALYSIS
In support of appellant’s claim for an increased schedule award, the Office requested that
her treating physician provide an impairment rating. However, in an April 28, 2009 report,
Dr. Brooker explained that her degenerative condition would worsen and that it would be
“pointless” to provide an estimate of permanent impairment. His subsequent treatment notes do
not address the issue of permanent impairment. As Dr. Brooker did not provide any estimate of
impairment, his reports are of limited probative value.
On a June 3, 2009 an Office medical adviser utilized the sixth edition of the A.M.A.,
Guides to find that appellant did not sustain additional impairment. He noted that Dr. Brooker
reiterated that appellant had a varus deformity at the knee with motion from 5 to 110 degrees but
no instability. The Office medical adviser utilized the DBI under Table 16-3 of the A.M.A.,
Guides. He noted applicable grade modifiers and advised that appellant did not have more than
the 28 percent permanent impairment for a Class 3, Grade B, knee arthritis with a cartilage
interval of one mm. The Office medical adviser concluded that appellant’s condition did not
warrant any additional impairment rating.
The Board finds that the Office medical adviser properly applied the A.M.A., Guides to
the medical evidence of record. There is no medical evidence of record supporting greater
impairment pursuant to the A.M.A., Guides than the 28 percent rating previously made.
On appeal, appellant contends that Dr. Brooker stated that her knee condition had
worsened. However, as noted, he did not provide any opinion supporting greater impairment of
the left knee. Dr. Brooker’s report provides no basis for a greater impairment rating.
CONCLUSION
The Board finds that appellant does not have more than a 28 percent permanent
impairment of her left leg, for which she received a schedule award.

7

A.M.A., Guides 494-531.

8

Id. at 521.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 14, 2009 is affirmed.
Issued: August 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

